The testimony of the plaintiff as to what happened before the accident is not reliable. His injuries concededly affected his memory for some time after it and from all of the evidence it seems doubtful that he was clear in his mind what he was doing as he proceeded along the highway just prior to the accident.
He has said he was at all times walking on the shoulder of the road and never on the concrete and certain of his witnesses have said they saw him on the shoulder a short distance from the point of collision. Witnesses have placed him well out on the concrete on two occasions, the latter being the one on which he was struck. The natural impression is that he was erratic in his course, sometimes walking beside the road and sometimes wandering out on to the concrete.
Whatever his rights in the highway they were subject to his duty to use reasonable care for his own safety and this he obviously failed to do.
Nor is it found the defendant was negligent under the circumstances. He was traveling in a line of traffic. His speed was moderate and when the car ahead turned suddenly to its left to avoid striking the plaintiff it cannot be said the defendant failed to do what the ordinary prudent person might reasonably have done suddenly and unexpectedly confronted with a pedestrian well out on the busy thoroughfare.
   Judgment is directed for the defendant.